NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 11, 2015* 
                                  Decided May 11, 2015 
                                              
                                          Before 
 
                           JOEL M. FLAUM, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐3291 
 
MIYKAEL MUHAMMAD,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois.
                                                   
      v.                                          No. 14‐2081 
                                                   
JOHN BROOKS MOORE, et al.,                        Harold A. Baker, 
      Defendants‐Appellees.                       Judge. 
                                               

                                        O R D E R 

      This case began as three separate federal suits filed by Miykael Muhammad 
against a total of 20 defendants—including, among others, the University of Illinois, the 
University’s police department, and officials of both entities. Muhammad asserted in his 
complaints that the defendants, acting in conspiracy, violated the federal constitution, 

                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P. 
34(a)(2)(C). 
 
No. 14‐3291                                                                       Page 2 
 
contravened federal and state statutes, and committed state torts against him. The 
district judge consolidated the three suits, and Muhammad submitted a single amended 
complaint against all of the defendants. The judge dismissed the complaint at screening, 
see 28 U.S.C. § 1915(e)(2), concluding that for several reasons Muhammad’s claims were 
legally barred. Ignoring the district court’s reasons, on appeal Muhammad raises 
arguments about recusal, venue, and the Seventh Amendment. Because those arguments 
are meritless, we affirm the district court’s judgment. 

       Shortly after filing his suits in early 2014, Muhammad moved for the district 
judge to recuse himself and to change the suit’s venue. Citing 28 U.S.C. § 455, he 
contended that the judge’s “impartiality [was] in question” because the judge had 
received two degrees from the University of Illinois and had previously taught at the 
University as an adjunct professor. Muhammad did not explain why he wanted venue 
changed. The judge denied Muhammad’s motion. In declining to recuse himself, the 
judge explained that 60 years had passed since he had received his degrees and that he 
“has no existing ties or obligations to the faculty or administration of the University.” 
The judge did not analyze Muhammad’s unexplained request to change venue. 

       After the consolidation of his suits, Muhammad amended his complaint, 
attaching records that he had recently obtained, consisting mostly of incident reports 
from the University’s police department. Several reports describe events from 2004. Back 
then, according to one report, the head of the Student Organization Office had 
complained to University police that Muhammad (a former student at the University’s 
Urbana–Champaign campus) was pressuring student organizations to host events that 
he could run for his own profit in violation of University policy. After receiving this 
complaint, the police department suspected that Muhammad was trying to defraud the 
University. Together with the Champaign County State’s Attorney, law enforcement 
began investigating him. According to other incident reports from this period, the State’s 
Attorney subpoenaed Muhammad’s student records and learned that he had written a 
bad check for $1,690 to the University in 2001 to clear the debt of a student group that he 
wanted to front an event for him. After learning of the bad check, the State’s Attorney 
subpoenaed Muhammad’s bank records and discovered that he had written the check 
on a bank account that was closed. Muhammad was charged with committing a 
deceptive practice by writing a bad check with the intent to defraud the University, 
see 720 ILCS 5/17‐1(B)(d) (2000), but the charge was dropped later in 2004. 



 
No. 14‐3291                                                                      Page 3 
 
        The remaining police reports describe events from 2008 and 2010. A member of 
the University community complained to the police department in 2008 that 
Muhammad “was harassing her.” And a 2010 report says that—because of 
Muhammad’s history of causing disturbances on campus and the concerns of University 
staff that he would disrupt student events—the University issued a trespass notice to 
Muhammad. See 720 ILCS 5/21‐3(a)(2) (2010). (A copy of the notice was also included as 
an exhibit to Muhammad’s amended complaint.) 

       In his amended complaint, Muhammad charged that these and related actions by 
University personnel violated 42 U.S.C § 1983 and other laws. Specifically, he contended 
that, by investigating him back in 2004, University employees “broke into his bank 
account,” violated his constitutional rights through a subpoena of his bank records, and 
unlawfully placed a hold on his student account in 2006. He further asserted that the 
persons at the University who reported him to the police defamed him and that in 2011 
he was unjustly prevented from entering University property.  Muhammad additionally 
claimed that the University’s handling of his student records violated the Freedom of 
Information Act, see 5 U.S.C. § 552, the Family Educational Rights and Privacy Act, 
20 U.S.C. § 1232g, and the Illinois School Student Records Act, 105 ILCS 10/1 et seq. 
Finally, Muhammad asserted that the statute of limitations was tolled on all of his claims 
because, he said, University officials had fraudulently concealed information from him. 

        The district judge dismissed Muhammad’s suit. With respect to the § 1983 claims, 
the judge concluded that the claims failed for several reasons. To begin with, the 
University and its police department were not “persons” suable under the statute. Also, 
any claims against supervisory officials could not proceed because nothing in the 
complaint suggested that those officials directed any of the purportedly wrongful 
actions. And claims against the non‐supervisory defendants were barred by the two‐year 
statute of limitations that governs § 1983 suits arising in Illinois. The judge rejected 
Muhammad’s attempt to invoke tolling because he did not allege that he had exercised 
due diligence to learn of his claims, nor did he allege with particularity how the 
University had committed fraud, see FED. R. CIV. P. 9(b). Finally, the judge rejected 
Muhammad’s attempt to assert other statutory and common law claims. The judge 
explained that the claim under the Freedom of Information Act failed because the act 
applies only to federal, not state, agencies. See Union Leader Corp. v. U.S. Dep’t of Homeland 
Sec., 749 F.3d 45, 56 n.8 (1st Cir. 2014). The judge dismissed the claim under the Family 
Educational Rights and Privacy Act on the ground that the statute does not confer a 


 
No. 14‐3291                                                                           Page 4 
 
private right of action. See Gonzaga Univ. v. Doe, 536 U.S. 273, 290 (2002). And the judge 
relinquished jurisdiction over the remaining supplemental state‐law claims. 

       On appeal, Muhammad does not attempt to refute the district judge’s reasons for 
dismissing his suit. Instead, his three principal arguments appear to be that the district 
judge improperly refused to recuse himself, erred by never explicitly ruling on his 
motion to change venue, and violated the Seventh Amendment by dismissing his suit. 
We reject all of these arguments.  

       We start with the motion for recusal. Muhammad cited 28 U.S.C. § 455 in his 
recusal motion but did not state whether he was relying on subsection (a) or (b) of that 
statute. To the extent that his motion was invoking subsection (a)—which requires 
recusal when a judge’s “impartiality might reasonably be questioned,” id. § 455(a)—he is 
precluded from challenging the district judge’s ruling because the denial of a motion 
under § 455(a) can be challenged only by immediately petitioning for a writ of 
mandamus, which Muhammad did not do. See United States v. Johnson, 680 F.3d 966, 
979–80 (7th Cir. 2012); United States v. Diekemper, 604 F.3d 345, 351 (7th Cir. 2010). 
Muhammad may have been relying on § 455(b)(1), which provides that a judge must 
recuse himself from a proceeding “[w]here he has a personal bias or prejudice 
concerning a party.” 28 U.S.C. § 455(b)(1). But to disqualify a judge under this provision, 
the party must prove bias “by compelling evidence” and “[t]he bias or prejudice must be 
grounded in some personal animus or malice that the judge harbors . . . of a kind that a 
fair‐minded person could not entirely set aside when judging certain persons or causes.” 
Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002) (internal 
quotation marks omitted). Muhammad’s asserted bases for recusal—that the judge got 
two degrees from the University 60 years ago and formerly taught there as adjunct 
faculty—fall far short of meeting this standard.  

        We also reject Muhammad’s contention that the district judge erred by denying 
without analysis Muhammad’s motion to change venue. The motion was frivolous: As 
the plaintiff, Muhammad had chosen the venue by filing suit in the Central District of 
Illinois, and his motion provided no reason warranting a change of venue. See In re IKO 
Roofing Shingle Prods. Liab. Litig., 757 F.3d 599, 601 (7th Cir. 2014) (noting that venue rules 
“give[] plaintiffs a right to proceed in their chosen forum”). Anyway, if Muhammad 
wanted to change venue, he could have simply moved to dismiss his suit voluntarily and 
paid the fee to refile in another, appropriate venue. See FED. R. CIV. P. 41(a); Netwig v. 
Georgia‐Pacific Corp., 375 F.3d 1009 (10th Cir. 2004). 

 
No. 14‐3291                                                                               Page 5 
 
       Muhammad next contends that, by dismissing his suit, the district judge violated 
his right to a jury trial under the Seventh Amendment. But a proper dismissal of a suit 
because it is legally insufficient or barred does not violate the Seventh Amendment. 
See Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 811 n.15 (7th Cir. 2009); Haase 
v. Countrywide Home Loans, Inc., 748 F.3d 624, 631 n.5 (5th Cir.), cert. denied, 135 S. Ct. 754 
(2014). And as we have already observed, Muhammad does not challenge the validity of 
the district judge’s legal grounds for dismissing the suit. 

       Muhammad’s remaining arguments object to statements in the district judge’s 
order of dismissal, but the arguments go nowhere. He maintains that the judge should 
not have referred to him by the name Michael Gardner (a name that is in the University 
records that he submitted but one he says he no longer uses) and that the judge should 
not have referred to him as an “African‐American” (Muhammad states that he is an 
“Indigenous American Man of the Cherokee‐Choctaw and Tamazight, Moroccan 
descent”). He also objects to the judge’s comment that he had written a bad check in the 
amount of $1,690 (Muhammad says that he does not recall writing the check). These 
objections all concern statements that preceded the district court’s judgment but do not 
implicate the validity of the judgment, which is the only subject of our review. See Rhodes 
v. Dittman, 2015 WL 1637623, at *6 (7th Cir. April 14, 2015). We have considered 
Muhammad’s other arguments and conclude that they lack merit.  

                                                                                   AFFIRMED.